Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (US 2015/0250368, “Kim”), of record.

Regarding claim 1, Kim discloses a replacement head for use with a cleaning device (Figs 1-3 and 9A-B, below, also Fig 5), comprising: 
a housing 30, 40 (Figs 1-3) having a suction inlet 35 (Fig 5) for allowing debris to flow therethrough, and a dirt collection chamber 32a (Figs 9A-B) configured to receive debris from the suction inlet, at least a portion 80 (Figs 9A-B) of at least one wall of the dirt collection chamber being movable in response to a vacuum force applied to the dirt collection chamber [0098]; and 
a cleaning sheet 50 coupled to the housing and having a surface configured to contact a surface to be cleaned (Figs 9A-B, [0068], [0078], [0083]); 
wherein the housing is configured to couple to a cleaning device such that a vacuum source can apply a vacuum force to the dirt collection chamber to draw debris through the suction inlet into the dirt collection chamber (Fig 9B, [0102]).
   
    PNG
    media_image1.png
    642
    237
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    709
    273
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    733
    220
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    338
    454
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    368
    456
    media_image5.png
    Greyscale

Regarding claims 2 and 3, Kim discloses the limitations of claim 1, as described above, and further discloses: 
wherein the dirt collection chamber comprises a flexible bag 70 (Figs 9A-B, [0070]), and 
wherein a portion of the flexible bag 70 covers the suction inlet and is configured to move away from the suction inlet when a vacuum force is applied to the dirt collection chamber (bag 70 moves inwardly away from inlet when suction is applied, Fig 9B, [0102]).

Regarding claims 4-6, Kim discloses the limitations of claim 1, as described above, and further discloses: 
wherein at least a portion 70 of the dirt collection chamber is air permeable to allow a vacuum force to be applied to the dirt collection chamber while retaining debris therein (Fig 9B, [0102]), 
wherein the housing includes at least one engagement element 41 (Fig 9B, [0074]) configured to mate with an engagement element on a cleaning device for removably attaching the replacement head to a cleaning device, and 
wherein the cleaning sheet is planar (flat sheet 50, Figs 1-3 and 9A-B, [0068], [0078], [0083]).

Regarding claim 7, Kim discloses a replacement head for use with a cleaning device (Figs 1-3 and 9A-B, above, also Fig 5), comprising: 
a cleaning sheet 50 having a surface configured to contact a surface to be cleaned (Figs 9A-B, [0068], [0078], [0083]); and
a housing 30, 40 mounted on the cleaning sheet and having a bag 70 therein defining a dirt collection chamber, at least a portion of the bag being flexible, and the bag being coupled to an inlet 35 in the housing for allowing debris to flow into the dirt collection chamber (Figs 9A-B, [0070], [0102]).
Regarding claims 8 and 10-14, Kim discloses the limitations of claim 7, as described above, and further discloses: 
wherein the housing is directly attached to the cleaning sheet 50 (Figs 2 and 9B), 
wherein at least a portion of the bag 70 is air permeable to allow a vacuum force to be applied to the dirt collection chamber while retaining debris therein (Fig 9B, [0102]), 
wherein a portion of the bag 70 covers a suction inlet 80 in the housing and is configured to move away from the suction inlet when a vacuum force is applied to the dirt collection chamber (Figs 9A-B, [0102], indicating any particular structure or functionality of a suction inlet have not been recited), 
wherein the housing includes a suction inlet 80 adjacent to an edge of the cleaning sheet (Figs 5 and 9A-B), 
wherein the housing includes at least one engagement element 41 configured to mate with an engagement element on a cleaning device for removably attaching the replacement head to a cleaning device (Fig 9B, [0074]), 
wherein the cleaning sheet is planar (flat sheet 50, Figs 1-3 and 9A-B, [0068], [0078], [0083]).

Regarding claim 15, Kim discloses a replacement head for use with a cleaning device (Figs 1-3 and 9A-B, above, also Fig 5), comprising: 
a housing 30, 40 having a suction inlet 35 configured to receive debris and a portion configured to couple to a vacuum source (Figs 3, 5, and 9A-B); 
a flexible bag 70 disposed within the housing and coupled to the suction inlet, the flexible bag including an air-permeable portion configured to allow a vacuum source coupled to the housing to apply a vacuum force to the dirt collection chamber to draw debris through the suction inlet for collection within a dirt collection chamber (Fig 9B [0070], [0102]); and 
a cleaning sheet 50 coupled to the housing and configured to contact a surface to be cleaned (Figs 9A-B, [0068], [0078], [0083]).

Regarding claims 16-19, Kim discloses the limitations of claim 15, as described above, and further discloses: 
wherein the bag 70 is configured to expand in response to a vacuum force applied to the dirt collection chamber Fig 9B, [0102]), 
wherein the cleaning sheet 50 is removably attached to the housing ([0068], [0078]), 
wherein the housing includes at least one engagement element configured to mate with a corresponding engagement element on a cleaning device to mate the replacement head to the cleaning device (Fig 9B, [0074]), 
wherein the cleaning sheet is planar (flat sheet 50, Figs 1-3 and 9A-B, [0068], [0078], [0083]).


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 9, the closest art of record, Kim ‘368, discloses the limitations of claim 7, as described above, but Kim, alone or in combination, does not teach, suggest, or make obvious that the cleaning sheet should be permanently attached to the housing.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723